FOR PUBLICATION                             FILED
                   UNITED STATES COURT OF APPEALS                            JAN 20 2016

                           FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




DAMOUS D. NETTLES,                               No. 12-16935

              Petitioner - Appellant,            D.C. No. 1:11-cv-01201-AWI-JLT

 v.
                                                 ORDER
RANDY GROUNDS, Warden,

              Respondent - Appellee.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.